Citation Nr: 1307266	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for loss of front teeth for the purpose of obtaining VA outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1962. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which declined to reopen the Veteran's claim for service connection for loss of front teeth. 

The case was previously before the Board in August 2010, when the claim was reopened and then remanded for examination of the Veteran and a medical opinion.  

In October 2009, the Veteran testified at a hearing at the RO before a Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

The issue of service connection for a temporomandibular joint disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veterans Law Judge who conducted the October 2009 hearing is no longer employed by the Board.  In January 2013, the Veteran was informed of this, and provided several options to proceed with his appeal.  He has requested an additional hearing before a current Veterans Law Judges sitting at the RO.  A remand to afford him the opportunity to appear at the requested Travel Board Hearing is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board Hearing at the RO.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

